Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (USP 5,379,835) in view of Lembcke (USP 8,997,854).
	With respect to claim 1, Streich disclose a valve system (10) insertable into a casing (12) used in a downhole environment, comprising: a mandrel (14) comprising a passageway therethrough; a check valve assembly (30/32) coupled to and insertable with the mandrel (see figure 1) and operable to provide a fluid flow only in a downhole direction through the passageway (see figure 1, wherein fluid is allowed to move downhole, but not uphole); a sealing element (22) located on an outer surface of the mandrel which seals the inner surface of the casing with the check valve assembly coupled with the mandrel (see figure 1, wherein when compressed the seal contacts inner surface of casing 12).  Streich does not disclose a swellable polymeric material and gripping elements positioned on and extending from an outer surface of the sealing element and configured to grip the inner surface of the casing.  Lembcke disclose gripping elements (210, see column 5 lines 36-45) positioned on and extending from an outer surface of a swellable sealing element (140) and configured to grip the inner surface of the casing (see column 2 lines 45-54).  Lembcke further disclose that mechanical packers with slips, inflatable packers with ribs and swellable packers are known substitutes for sealing completions in place (see column 2 lines 27-41).   As both Streich and Lembcke disclose a sealing element, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the seal and slips of Streich with the swellable element having gripping elements of Lembcke for the predictable result of providing a seal which contacts the inner casing.  Streich as modified by Lembcke disclose gripping elements to set the valve system in the casing. 
	With respect to claim 5, Streich in view of Lembcke disclose wherein the gripping elements comprise material selected from the group consisting of ceramic, metal, metal carbide, thermoplastic, and combinations thereof (see column 5 lines 61-column 6 line 17, stainless steel is disclosed). 
	With respect to claim 6, Streich in view of Lembcke disclose wherein the swellable polymeric material is expandable upon contact with an aqueous fluid (see column 4 lines 39-50, aqueous fluid is disclosed).
	With respect to claim 7, Streich in view of Lembcke disclose wherein the swellable polymeric material is expandable upon contact with an organic fluid (see column 4 lines 39-50, wherein a hydrocarbon is disclosed).
	With respect to claim 8, Streich in view of Lembcke disclose wherein the swellable polymeric material is a swellable elastomer (see column 4 lines 39-50). 
With respect to claim 9, Streich in view of Lembcke wherein the swellable polymeric material comprises a rubber selected from the group consisting of ethylene propylene diene monomer (EPDM) rubber (see column 4 lines 39-50), ethylene propylene monomer rubber, ethylene-propylene-copolymer rubber, ethylene propylene-diene terpolymer rubber, ethylene vinyl acetate rubber, polynorbornene rubber, styrene butadiene rubber (SBR), hydrogenized acrylonitrile butadiene rubber, acrylonitrile butadiene rubber, isoprene rubber, butyl rubber, halogenated butyl rubber, brominated butyl rubber, chlorinated butyl rubber, chloroprene rubber, chlorinated polyethylene (CPE) rubber, silicone rubber, natural rubber, crosslinks thereof, and any combination thereof (see paragraph 6 - EPDM, CPEm, poly acrylic acid).  As both Potts and Gamstedt et al. disclose a swellable seal material, it would have been obvious to one having ordinary skill in before the effective filing date of the claimed invention to have modified Streich in view of Potts by substituting EPDM/CPE for the polyacrylic material as Gamstedt teaches they are known substitutions for the predictable result of providing a swellable seal.  
With respect to claim 11, Streich in view of Lembcke disclose wherein the swellable polymeric material circumscribes around at least a portion of the mandrel (see figure 1 of Streich).

3.	Claims 4 and 12-13, 16-18, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (USP 5,379,835) in view of Lembcke (USP 8,997,854) in further view of Martin et al. (US 2018/0030807).
With respect to claim 4, Streich in view of Lembcke disclose wherein the gripping elements comprise wickers, but do not disclose slip buttons, teeth, or a combination thereof.  Martin et al. disclose engaging members include teeth, wickers, and buttons (see paragraph 106).  As both Lembcke and Martin disclose gripping members and Martin further teaches they are equivalents, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted wickers for buttons or teeth to achieve the predictable result of engaging the swellable member with the casing wall.
With respect to claim 12, Streich disclose a valve system (10) insertable into a casing (12) used in a downhole environment, comprising: a mandrel (14) comprising a passageway therethrough, a check valve assembly (30/32) coupled to and insertable with the mandrel (see figure 1) and operable to provide a fluid flow only in a downhole direction through the passageway (see figure 1, wherein fluid is allowed to move downhole, but not uphole); a sealing element (22) located on an outer surface of the mandrel, wherein the sealing element comprises: sealing engagement with an inner surface of the casing  (see figure 1, wherein when compressed the seal contacts inner surface of casing 12).  Streich does not disclose a swellable polymeric material circumscribing around at least a portion of the mandrel and sealing engagement upon contact with an aqueous fluid, an organic fluid, or a combination thereof; and slip buttons located on and extending form the swellable polymeric material and configured to grip the inner surface of the casing.  Lembcke disclose a swellable polymeric material (140) circumscribing around at least a portion of the mandrel and sealing engagement upon contact with an aqueous fluid, an organic fluid, or a combination thereof (see column 4 lines 39-50); and gripping elements (210, see column 5 lines 36-45) located on and extending form the swellable polymeric material and configured to grip the inner surface of the casing.  Lembcke further disclose that mechanical packers with slips, inflatable packers with ribs and swellable packers are known substitutes for sealing completions in place (see column 2 lines 27-41).  As both Streich and Lembcke disclose a sealing element, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the seal and slips of Streich with the swellable element having gripping elements of Lembcke for the predictable result of providing a seal which contacts the inner casing.  Streich as modified by Lembcke disclose gripping elements to set the valve system in the casing.  Streich in view of Lembcke disclose wherein the gripping elements comprise wickers, but do not disclose slip buttons, teeth, or a combination thereof.  Martin et al. disclose engaging members include teeth, wickers, and buttons (see paragraph 106).  As both Lembcke and Martin disclose gripping members and Martin further teaches they are equivalents, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted wickers for buttons or teeth to achieve the predictable result of engaging the swellable member with the casing wall.
With respect to claim 13, Streich in view of Lembcke disclose wherein the slip buttons comprise a material selected from the group consisting of ceramic, metal, metal carbide, thermoplastic, and combinations thereof (see column 5 lines 61-column 6 line 17, stainless steel is disclosed).
With respect to claim 16, Streich disclose a method for installing a valve system (10) into a casing (12) used in a downhole environment, comprising: inserting the valve system into the casing, wherein the valve system comprises: a mandrel (14) comprising a passageway therethrough; a check valve assembly (30/32) coupled to the mandrel (see figure 1) and operable to provide a fluid flow only in a downhole direction through the passageway (see figure 1, wherein fluid is allowed to move downhole, but not uphole), a sealing element (22) located on an outer surface of the mandrel and placing the casing and the valve system into a wellbore within the downhole environment (see figure 1).  Streich does not disclose a swellable polymeric material; and wherein an outer surface of the sealing element comprises gripping elements positioned on and extending from the outer surface and configured to grip the inner surface of the casing, wherein the gripping elements comprise slip buttons, teeth, or a combination thereof, and wherein the gripping elements comprise a material selected form the group consisting of ceramic, metal, metal carbide, thermoplastic, and combinations thereof, and connecting the valve system to an inner surface of the casing by exposing the swellable polymeric material to a fluid comprising an aqueous fluid, an organic fluid, or a combination thereof to expand the swellable polymeric material into sealing engagement with the inner surface of the casing as well as cause the gripping elements to grip the inner surface of the casing.  Lembcke disclose a swellable polymeric material (140); and wherein an outer surface of the sealing element comprises gripping elements  (210, see column 5 lines 36-45) positioned on and extending from the outer surface and configured to grip the inner surface of the casing, and wherein the gripping elements comprise a material selected form the group consisting of ceramic, metal (see column 5 lines 61-column 6 line 17, stainless steel is disclosed), metal carbide, thermoplastic, and combinations thereof and connecting the swellable assembly to an inner surface of the casing by exposing the swellable polymeric material to a fluid comprising an aqueous fluid, an organic fluid, or a combination thereof  (see column 4 lines 39-50) to expand the swellable polymeric material into sealing engagement with the inner surface of the casing as well as cause the gripping elements to grip the inner surface of the casing (see column 5 line 61-column 6 line 17).  Lembcke further disclose that mechanical packers with slips, inflatable packers with ribs and swellable packers are known substitutes for sealing completions in place (see column 2 lines 27-41).  As both Streich and Lembcke disclose a sealing element, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the seal and slips of Streich with the swellable element having gripping elements of Lembcke for the predictable result of providing a seal which contacts the inner casing.  Streich as modified by Lembcke disclose connecting the valve system to the casing wall to set the valve system in the casing.  Streich in view of Lembcke disclose wherein the gripping elements comprise wickers, but do not disclose slip buttons, teeth, or a combination thereof.  Martin et al. disclose engaging members include teeth, wickers, and buttons (see paragraph 106).  As both Lembcke and Martin disclose gripping members and Martin further teaches they are equivalents, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted wickers for buttons or teeth to achieve the predictable result of engaging the swellable member with the casing wall.
With respect to claim 17, Streich in view of Lembcke disclose connecting the system below ground and wherein the valve system prevents wellbore fluid form entering the casing when in the wellbore.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Streich in view of Potts by assembling the system above ground, as there are a finite number of places to assemble and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
With respect to claim 18, Streich disclose further comprising cementing the casing in the wellbore by injecting cement from the ground surface through the inside of the casing, out the valve system, and back up the wellbore outside of the casing (see figure 1 and column 1 lines 46-54).
With respect to claim 21, Streich in view Lembcke does not disclose wherein the gripping elements comprise a dissolvable material.  Martin disclose an engaging member made from a dissolvable material (see paragraph 135) for the purpose of dissolving over a predetermined amount of time or upon contact with a specific type of fluid (see paragraph 135).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Streich in view of Lembcke by including a dissolvable gripping element as taught by Martin in order to dissolve the gripping element over a predetermined amount of time or upon contact with a specific type of fluid.
With respect to claim 22, Streich in view of Lembcke in view of Martin disclose wherein the dissolvable material comprises a material selected from the group consisting of aluminum, magnesium (see paragraph 140), aluminum-magnesium alloy, iron, alloys thereof, degradable polymer, and any combination thereof.
With respect to claim 23, Streich in view Lembcke in view of Martin does not disclose wherein the slip buttons comprise a dissolvable material.  In another embodiment, Martin disclose an engaging member made from a dissolvable material (see paragraph 135) for the purpose of dissolving over a predetermined amount of time or upon contact with a specific type of fluid (see paragraph 135).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Streich in view of Lembcke in view of Martin by making the slip button dissolvable in order to dissolve the slip button over a predetermined amount of time or upon contact with a specific type of fluid.
With respect to claim 24, Streich in view of Lembcke in view of Martin disclose wherein the dissolvable material comprises a material selected from the group consisting of aluminum, magnesium (see paragraph 140), aluminum-magnesium alloy, iron, alloys thereof, degradable polymer, and any combination thereof.

4.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (USP 5,379,835) in view of Lembcke in further view of Gamstedt et al. (US 2014/0102728).
With respect to claim 10, Streich in view of Lembcke disclose a polyacrylic material, but not the claimed rubbers.  Gamstedt et al. disclose wherein a swellable seal from the group consisting of methyl methacrylate, polyvinyl chloride (PVC), ethylacetate, acrylonitrile, and any combination thereof (see paragraph 6, acyrlonitrile).  As both Potts and Gamstedt et al. disclose a swellable seal material, it would have been obvious to one having ordinary skill in before the effective filing date of the claimed invention to have modified Streich in view of Potts by substituting acrylonitrile for the polyacrylic material as Gamstedt teaches they are known substitutions for the predictable result of providing a swellable seal.  

5.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (USP 5,379,835) in view of Lembcke in view of Martin in further view of Gamstedt et al. (US 2014/0102728).
With respect to claim 15, Streich in view of Lembcke disclose an EDPM, but not an EPDM and a compound.  Gamstedt et al. disclose wherein the swellable polymeric material comprises a rubber selected from the group consisting of ethylene propylene diene monomer (EPDM) rubber, ethylene propylene monomer rubber, ethylene-propylene-copolymer rubber, ethylene propylene-diene terpolymer rubber, ethylene vinyl acetate rubber, polynorbornene rubber, styrene butadiene rubber (SBR), hydrogenized acrylonitrile butadiene rubber, acrylonitrile butadiene rubber, isoprene rubber, butyl rubber, halogenated butyl rubber, brominated butyl rubber, chlorinated butyl rubber, chloroprene rubber, chlorinated polyethylene (CPE) rubber, silicone rubber, natural rubber, crosslinks thereof, and any combination thereof (see paragraph 6 – hydrogenized acrylonitrile butadiene rubber, EPDM) and wherein the swellable polymeric material comprises a compound selected from the group consisting of methyl methacrylate, polyvinyl chloride (PVC), ethylacetate, acrylonitrile, and any combination thereof (see paragraph 6, acrylonitrile, combinations of listed materials).  As both Lembcke and Gamstedt et al. disclose a swellable seal material, it would have been obvious to one having ordinary skill in before the effective filing date of the claimed invention to have modified Streich in view of Lembcke by substituting one rubber for a combination of rubbers in order to achieve the predictable result of providing a swellable seal.  

Response to Arguments
6.	Applicant’s arguments and amendments, filed 8/15/22, with respect to the rejection(s) of claim(s) 1, 4-13, and 15-18 under Streich in view of Potts have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Streich in view of Lembcke.  Lembcke disclose a swellable seal having gripping elements which sets the swellable material in the well.  Lembcke further disclose that mechanical packers with slips, inflatable packers with ribs and swellable packers are known substitutes for sealing completions in place (see column 2 lines 27-41).  Thus, it would’ve been within the skill of one in the art to have substituted the mechanical packer of Streich for the swellable one of Lembcke to achieve the predictable result of setting the valve system in the casing.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672